Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 1 of 46 PageID #: 294




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF
                        GEORGIA ATLANTA DIVISION


    OMEGA PATENTS, LLC
    a Georgia limited liability company,

                       Plaintiff,
                                               Case No.: 1:20-cv-01907-SDG
          vs.
                                               JURY TRIAL REQUESTED
    BAYERISCHE MOTOREN WERKE
    AG, a Foreign company, and BMW OF
    NORTH AMERICA, LLC,

                       Defendants.


    DEFENDANT’S ANSWER TO OMEGA PATENTS, LLC’S COMPLAINT

         Defendant BMW of North America, LLC (“Defendant” or “BMWNA”)

hereby submits the following Answer to the Complaint filed by Omega Patents, LLC

(“Omega”). Unless expressly admitted, the allegations in the Complaint are denied.

                  THE PARTIES, 1 JURISDICTION AND VENUE

         1.     Plaintiff Omega Patents, LLC (“Omega”) is a Georgia limited
                liability company.

ANSWER: BMWNA is without knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 1 of the Complaint, and



1
 The headings from the Complaint are incorporated for placement purposes only
and are not intended to be statements or admissions by BMWNA.

                                           1
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 2 of 46 PageID #: 295




therefore, denies the allegations of Paragraph 1.

      2.     Upon information and belief, Defendant Bayerische Motoren
             Werke AG (“BMWAG”) is a German automotive corporation
             with a place of business at Petuelring 130, BMW Haus, Munich,
             80788, Germany. On information and belief, BMWAG does
             business itself, or through its subsidiaries and affiliates, in the State
             of Georgia and the Northern District of Georgia.

ANSWER: BMWNA admits that Bayerische Motoren Werke AG (“BMWAG”) is

a German automotive corporation with a place of business at Petuelring 130,

BMW Haus, Munich, 80788, Germany. The remaining allegations in Paragraph 2

constitute legal conclusions that require no response, but to the extent a response is

required BMWNA denies the allegations of Paragraph 2.

      3.     Upon information and belief, Defendant BMW of North America,
             LLC (“BMWNA”) is a Delaware corporation with a place of
             business at 300 Chestnut Ridge Road, Woodcliff Lake, NJ 07675.
             Upon information and belief, BMWNA is the exclusive importer
             and distributor of BMW and MINI branded vehicles. BMWNA
             acquires these vehicles from BMWAG, imports them into the
             United States, and distributes them through BMW dealers
             throughout the United States. Upon information and belief, BMW
             also maintains a Vehicle Distribution Center in Brunswick,
             Georgia.

ANSWER: BMWNA admits that it is a Delaware limited liability company, with a

place of business at 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677,

and imports and distributes BMW and MINI-branded automobiles. BMWNA

further admits that non-party BMW dealers distribute BMW and MINI branded

vehicles. BMWNA further admits that it maintains a Vehicle Distribution Center in



                                          2
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 3 of 46 PageID #: 296




Brunswick, Georgia, but denies that Brunswick, GA, is within this judicial district.

The remaining allegations in Paragraph 3 constitute legal conclusions that require

no response, but to the extent a response is required BMWNA denies the

allegations of Paragraph 3.

      4.     Based on records maintained by the Georgia Secretary of State,
             BMWNA is registered to do business in Georgia with the Secretary
             of State and has a Registered Agent for service of process in this
             District: CT Corporation System, 289 S Culver St, Lawrenceville,
             GA, 30046. Upon information and belief, BMWNA engages in sales
             of products that infringe the patent-in-suit exclusively through
             BMW dealerships, five of which are in the Northern District of
             Georgia. Specifically, BMW dealerships in this district include
             BMW of South Atlanta, Nalley BMW of Decatur, BMW of
             Gwinnett Place, Global Imports BMW, and United BMW. Upon
             information and belief, BMWNA engages in marketing activities
             that promote the sale of BMW-branded products to customers
             and/or potential customers located in Georgia and in the Northern
             District of Georgia. BMWNA promotes each of these locations as
             its place of business in the Northern District of Georgia on the
             BMWNA website.

ANSWER: BMWNA admits that it is registered to do business in Georgia with the

Secretary of State and has a Registered Agent for service of process in this District:

CT Corporation System, 289 S Culver St, Lawrenceville, GA, 30046. BMWNA

admits that it engages in marketing activities for BMW-brand vehicles in a

nationwide marketing campaign throughout the United States. However,

BMWNA’s distribution, marketing, and support activities are consistent

throughout the country and BMWNA does not have any unique contacts with

Georgia or this district, as compared to any other state in which any independent


                                          3
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 4 of 46 PageID #: 297




BMW or MINI dealers are located. BMWNA denies that it promotes independent

dealerships as its own places of business on its website. Further, BMWNA and the

independent dealerships are completely separate corporate entities that observe all

corporate formalities. The remaining allegations in Paragraph 4 constitute legal

conclusions that require no response, but to the extent a response is required

BMWNA denies the allegations of Paragraph 4. BMWNA specifically denies any

alleged infringement.

      5.     In particular, one or more Defendants regularly engage in
             marketing activities that promote the sale of BMW-branded
             products to customers and/or potential customers located in
             Georgia and in the judicial Northern District of Georgia. Upon
             information and belief, Defendants maintain interactive
             commercial websites, accessible to residents of Georgia and the
             Northern District of Georgia, through which Defendants promote
             and offer products for sale that infringe the patent-in-suit in
             Georgia.

ANSWER: BMWNA admits that it engages in marketing activities for BMW-

brand vehicles in a nationwide marketing campaign throughout the United States.

However, BMWNA’s distribution, marketing, and support activities are consistent

throughout the country and BMWNA does not have any unique contacts with

Georgia or this district, as compared to any other state in which any independent

BMW or MINI dealers are located. BMWNA further admits that maintains a

website accessible to the public, but BMWNA denies that it sells any products to

customers in Georgia on its website. The remaining allegations in Paragraph 5



                                          4
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 5 of 46 PageID #: 298




constitute legal conclusions that require no response, but to the extent a response is

required BMWNA denies the allegations of Paragraph 5. BMWNA specifically

denies any alleged infringement.

      6.     Upon information and belief, these interactive commercial websites
             direct customers as to where to buy BMW-branded vehicles with
             accused products, including the BMW dealerships within the
             Northern District of Georgia. Defendants’ interactive commercial
             websites have submission forms that allow customers to view
             inventory at the dealers in this District and submit vehicle
             customization choices to a local “BMW Center” for information
             and to purchase Defendants’ vehicles. Defendants’ interactive
             websites also provide service and care information, and materials
             about Defendants’ products. Upon information and belief,
             Defendants offer to sell their branded vehicles within the District,
             which include the infringing products, by causing advertisements
             for their vehicles to appear on internet, television and radio
             programs broadcast into the District and in local newspapers
             distributed within the District.

ANSWER: BMWNA admits it has a website accessible to the public. BMWNA

further admits that it engages in marketing activities for BMW-brand vehicles in a

nationwide marketing campaign throughout the United States. However,

BMWNA’s distribution, marketing, and support activities are consistent

throughout the country and BMWNA does not have any unique contacts with

Georgia or this district, as compared to any other state in which any independent

BMW or MINI dealers are located. The remaining allegations in Paragraph 6

constitute legal conclusions that require no response, but to the extent a response is

required BMWNA denies the allegations of Paragraph 6. BMWNA specifically



                                          5
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 6 of 46 PageID #: 299




denies any alleged infringement.

      7.     Upon information and belief, the BMW dealers located within the
             Northern District of Georgia have executed dealer agreements with
             BMWNA. Upon information and belief, these dealer agreements
             set forth standards and requirements enumerated by Defendants
             that dealers are required to comply with for both sales and service.
             Upon information and belief, BMWNA regularly, continuously,
             and systematically provides support to and control over the BMW
             dealerships located in the Northern District of Georgia.

ANSWER: BMWNA specifically denies that it regularly, continuously, and

systematically provides support to and control over BMW dealerships located in

the Northern District of Georgia. BMWNA admits that it has entered into

agreements with independent dealerships in this District. However, BMWNA and

the independent dealerships are completely separate corporate entities that observe

all corporate formalities. The remaining allegations in Paragraph 7 constitute legal

conclusions that require no response, but to the extent a response is required

BMWNA denies the allegations of Paragraph 7.

      8.     Upon information and belief, through its exclusive agents, dealers
             and representatives, BMWNA provides new car warranty service
             within the district on the infringing products. Upon information
             and belief, BMWNA warrants to the original and each subsequent
             owner of new BMW vehicles that any authorized BMW dealer will
             make any repairs or replacements necessary to correct defects in
             material or workmanship arising during the warranty period.
             Upon information and belief, all such warranty work is paid for
             by BMWNA, and questions/notifications regarding the warranty
             are made directly to BMWNA. Upon information and belief, there
             are at least five authorized dealers in the Northern District of
             Georgia where service is performed under the BMWNA new
             vehicle warranty, at the service departments at BMW of South


                                          6
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 7 of 46 PageID #: 300




             Atlanta, Nalley BMW of Decatur, BMW of Gwinnett Place, Global
             Imports BMW, and United BMW. Upon information and belief,
             service technicians employed at these dealerships participate in
             BMWNA-sponsored training programs, schools, and events.

ANSWER: BMWNA admits that it there are independent dealerships in this

District. However, BMWNA and the independent dealerships are completely

separate corporate entities that observe all corporate formalities. The remaining

allegations in Paragraph 8 constitute legal conclusions that require no response, but

to the extent a response is required BMWNA denies the allegations of Paragraph 8.

      9.     This Court has jurisdiction over the subject matter of this action as
             to the Defendants pursuant to 28 U.S.C. §§ 1331 and 1338(a).

ANSWER: The allegation of jurisdiction in Paragraph 9 constitutes a legal

conclusion that requires no response. To the extent a response is required,

BMWNA admits that Plaintiff purports to state a civil claim arising under the

patent laws of the United States, 35 U.S.C. §§ 1, et seq., but BMW specifically

denies any alleged infringement.

      10.    This Court has in personam jurisdiction as to Defendants because,
             upon information and belief, Defendants are subject to both
             general and specific jurisdiction in this State. More particularly,
             upon information and belief, Defendant regularly conducts
             business activity in the State of Georgia and sells and offers to sell
             products that infringe one or more claims of Omega’s patent in this
             Judicial District.

ANSWER: The allegations in Paragraph 10 constitute legal conclusions that

require no response. To the extent a response is required, BMWNA does not

contest that this Court has personal jurisdiction over it for the purposes of this

                                           7
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 8 of 46 PageID #: 301




action only, but denies that this is the most appropriate or convenient forum to

exercise jurisdiction over BMWNA in this case.

      11.    Venue is proper in this judicial district pursuant to 28 U.S.C.
             §§1391(c)(3) (as to BMW AG) and 1400(b) (as to BMWNA)
             because, among other things, Defendants are subject to personal
             jurisdiction in this judicial district, Defendants have a regular and
             established place of business in Georgia and in this judicial district,
             and Defendants have purposely transacted business involving the
             accused products in this judicial district, including sales to one or
             more customers in Georgia, and certain of the acts complained of
             herein occurred in this judicial district.

ANSWER: The allegation in Paragraph 11 constitutes a legal conclusion that

requires no response. To the extent a response is deemed required, BMWNA

denies the allegations stated in Omega’s complaint sufficiently plead appropriate

venue under 28 U.S.C. § 1400(b). BMWNA further denies that this judicial district

is a convenient forum. BMW denies each of the remaining allegations of Paragraph

11. BMWNA incorporates by reference its Third Affirmative Defense, Failure to

Plead Venue, and its Motion to Dismiss for Improper Venue (D.I. 43).

                            STATEMENT OF FACTS

      12.    On October 4, 2016, the United States Patent and Trademark
             Office duly and legally issued U.S. Patent No. 9,458,814 B2 (“the
             ‘814 Patent”). Omega is the sole and exclusive owner of the valid
             and enforceable ‘814 Patent, a copy of which is attached hereto as
             Exhibit A.

ANSWER: BMWNA denies that the ’814 patent was lawfully issued.

Nevertheless, BMWNA admits that the issue date on the face of the ’814 patent, as

indicated by a copy of the ’814 patent obtained from the USPTO’s website, is

                                          8
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 9 of 46 PageID #: 302




October 4, 2016, and that the patent is entitled “Remote Start Control System for a

Vehicle with a Bus Controllable Brake and Associated Methods.”

      13.    Kenneth E. Flick, the inventor of the Patents-in-Suit, is recognized
             as an innovator in the vehicle electronics industry, having invented
             many improvements for the vehicle electronics and security
             industry, including innovations covering remote start systems and
             the vehicle data bus.

ANSWER: BMWNA is without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 13 and therefore denies the

allegations of Paragraph 13.

      14.    The ‘814 Patent reflects some of Mr. Flick’s inventions in the field.
             Mr. Flick has assigned all of his rights to the inventions claimed in
             the ‘814 Patent to Omega, which has owned them since the date of
             issuance and during the alleged infringement of the Defendants.

ANSWER: BMWNA is without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 14 and therefore denies the

allegations of Paragraph 14. BMWNA specifically denies any alleged

infringement.

      15.    Upon information and belief, Defendants manufacture, import,
             offer for sale and/or sell vehicles in the United States and in this
             Judicial District that directly or indirectly infringe upon one or
             more claims of the ‘814 Patent. Specifically, Defendants’ vehicles
             can be equipped with remote engine start systems that each
             infringe at least Claim 1 of each of the ‘814 Patent.

ANSWER: The allegations in Paragraph 15 constitute legal conclusions that

require no response, but to the extent a response is required BMWNA denies the

allegations of Paragraph 15. BMWNA specifically denies any alleged

                                          9
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 10 of 46 PageID #: 303




infringement.

      16.    Defendants promote the operation of remote start systems on
             Defendants’ official YouTube channel, including on videos such as
             located at https://www.youtube.com/watch?v=o4VlAsPg-Q0.
             Additionally, Defendants’ provide owners’ manuals with their
             vehicles that describes the remote engine start systems:




ANSWER: BMWNA admits that it has a YouTube channel and provides owners’

manuals for BMW-branded automobiles, both of which reference a remote engine

start system. The remaining allegations in Paragraph 16 constitute legal

conclusions that require no response, but to the extent a response is required

BMWNA denies the allegations of Paragraph 16. BMWNA specifically denies any

alleged infringement.

      17.    In February 2020, Omega notified Defendants of their
             infringement of the ‘814 Patent in certain models, including at least


                                         10
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 11 of 46 PageID #: 304




            the X5 and X7 models. Omega has not granted Defendants a license
            to practice the ‘814 Patents.

ANSWER: BMWNA admits that Omega sent a letter to BMWNA dated February

7, 2020. BMWNA denies that the February 7, 2020 letter provided sufficient notice

of any alleged infringement of the ’814 patent. The remaining allegations of

Paragraph 17 constitute legal conclusions that require no response. To the extent a

response is required, BMWNA denies the remaining allegations of Paragraph 17.

BMWNA specifically denies any alleged infringement.

      18.   The below chart shows Defendants and their customers infringing
            at least Claim 1 of the ‘814 Patent:

                             U.S. PATENT 9,458,814
   OMEGA PATENT            REMOTE ENGINE START SYSTEM-BMW X Series
         CLAIM
1. A remote start         The BMW Remote Engine Start System in at least the
control system for a      BMW X-Series is a remote start control system for a
vehicle comprising a      vehicle comprising a data communications bus
data communications       extending through the vehicle, an engine, at least one
bus extending through     vehicle brake being selectively operable based upon a
the vehicle, an engine,   parking brake command on the data communications
at least one vehicle      bus, and a vehicle climate control system operable
brake being selectively   based upon a climate control command on the data
operable based upon a     communications bus.
parking brake
command on the data
communications bus,
and a vehicle climate
control system
operable based upon a
climate control
command on the data
communications bus,


                                        11
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 12 of 46 PageID #: 305




                             U.S. PATENT 9,458,814
  OMEGA PATENT             REMOTE ENGINE START SYSTEM-BMW X Series
        CLAIM
the remote start
control system
comprising:




 a     remote      start   The BMW Remote Engine Start System in at least the
 transmitter    remote     BMW X-Series includes a remote start transmitter
 from the vehicle and      remote from the vehicle and configured to generate a
 configured to generate    remote start signal, as depicted below. The system is
 a remote start signal;    also operable with the user’s cellular phone.
 and




                                        12
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 13 of 46 PageID #: 306




                              U.S. PATENT 9,458,814
   OMEGA PATENT             REMOTE ENGINE START SYSTEM-BMW X Series
      CLAIM




 a vehicle remote start     The BMW Remote Engine Start System in at least the
 controller     at    the   BMW X-Series includes a vehicle remote start
 vehicle and comprising     controller at the vehicle.
 a receiver configured      The BMW Remote Engine Start System in at least the
 to receive the remote      BMW X-Series includes a receiver configured to
 start signal from said     receive the remote start signal from said remote start
 remote             start   transmitter.
 transmitter, and
 at least one processor     The BMW Remote Engine Start System in at least the
 cooperating with said      BMW X-Series includes at least one processor
 receiver and               cooperating with said receiver and configured to, in
 configured to, in          response to the remote start signal.
 response to the remote
 start signal,
 generate the parking       The BMW Remote Engine Start System in at least the
 brake command on the       BMW X-Series generates the parking brake command
 data communications        on the data communications bus to operate the at least
 bus to operate the at      one vehicle brake.
 least one vehicle
 brake,


                                          13
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 14 of 46 PageID #: 307




                              U.S. PATENT 9,458,814
    OMEGA PATENT           REMOTE ENGINE START SYSTEM-BMW X Series
          CLAIM
 generate the climate      The BMW Remote Engine Start System in at least the
 control command on        BMW X-Series generates the climate control command
 the data                  on the data communications bus to operate the climate
 communications bus        control system.
 to operate the climate
 control system, and
 start the engine.         The BMW Remote Engine Start System in at least the
                           BMW X-Series starts the engine.

ANSWER: BMWNA denies that the claim chart in Paragraph 18 shows

infringement by it or its customers, and BMWNA specifically denies any alleged

infringement. Further, Omega fails to provide sufficient specificity with respect to

the allegations that the BMW X-Series has the various technical features alleged,

and BMWNA is thus without knowledge or information sufficient to form a belief

as to the truth of the remaining allegations of Paragraph 18.

      19.    In light of the prior notice of infringement by Omega, Defendants
             are also liable for the infringement of the ‘814 Patent by their
             customers, as Defendants actively induced and contributed to acts
             of their customers they knew were infringing or were willfully blind
             to the infringing nature of the acts by virtue of enabling such acts
             through use of remote transmitters (e.g. cellular phones) owned by
             the customers.

ANSWER: BMWNA admits that Omega sent a letter to BMWNA dated February

7, 2020. BMWNA denies that the February 7, 2020 letter provided sufficient notice

of any alleged infringement of the ’814 patent. BMWNA specifically denies that it

and its customers infringe the ’814 patent. BMWNA further denies that it has


                                         14
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 15 of 46 PageID #: 308




actively induced or contributed to any infringement from its customers. The

remaining allegations of Paragraph 19 constitute legal conclusions that require no

response. To the extent a response is required, BMWNA denies the remaining

allegations of Paragraph 19.

                                     COUNT I
            Action for [Alleged] Direct Infringement of the ‘814 Patent

      20.     Count I is an action by Omega against Defendants for monetary
              damages and injunctive relief for Defendants’ direct infringement
              of the ‘814 Patent.

ANSWER: The allegations of Paragraph 20 constitute legal conclusions that

require no response.

      21.     Omega herein restates and reincorporates into this Count the
              allegations of Paragraphs 1 through 19 herein.

ANSWER: BMWNA repeats all responses contained in the preceding and

following Paragraphs as though fully set forth herein.

      22.     Upon information and belief, Defendants manufacture, import,
              offer for sale and/or sell vehicles in the United States and in this
              Judicial District with remote engine start systems, including at least
              BMW X-Series vehicles, that directly infringe one or more claims
              of the ‘814 Patent in the United States and in this Judicial District.

ANSWER: The allegations in Paragraph 22 constitute legal conclusions that

require no response, but to the extent a response is required BMWNA denies the

allegations of Paragraph 22. BMWNA specifically denies any alleged

infringement.

      23.     Omega is entitled to compensatory damages and injunctive relief

                                         15
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 16 of 46 PageID #: 309




            for Defendants’ infringing activities and any ongoing sales
            thereafter.

ANSWER: BMWNA denies the allegations in Paragraph 23.

      24.   Upon information and belief, Defendants lack justifiable belief that
            there is no infringement or that the infringed claims are invalid and
            has acted with objective recklessness in its infringing activity.
            Defendants’ infringement is therefore willful, and Omega is
            entitled to an award of exemplary damages, attorneys’ fees, and
            costs in bringing this action.

ANSWER: BMWNA denies the allegations in Paragraph 24.

                                        COUNT II
               Action for [Alleged] Induced Infringement of the ‘814 Patent

      25.   Count II is an action by Omega against Defendants for monetary
            damages and injunctive relief for Defendants’ indirect
            infringement of the ‘814 Patent.

ANSWER: The allegations of Paragraph 25 constitute legal conclusions that

require no response.

      26.   Omega herein restates and reincorporates into this Count the
            allegations of Paragraphs 1 through 19 herein.

ANSWER: BMWNA repeats all responses contained in the preceding and

following Paragraphs as though fully set forth herein.

      27.   Plaintiff put Defendant on notice of its infringement of one or more
            of the claims of the ‘814 Patent at least as early as February 2020,
            yet Defendants continue to sell vehicles with remote engine start
            systems, including at least BMW X-Series, to customers.

ANSWER: BMWNA admits that Omega sent a letter to BMWNA dated February

7, 2020. BMWNA denies that the February 7, 2020 letter provided sufficient notice



                                        16
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 17 of 46 PageID #: 310




of any alleged infringement of the ’814 patent. The remaining allegations of

Paragraph 27 constitute legal conclusions that require no response. To the extent a

response is required, BMWNA denies the remaining allegations of Paragraph 27.

BMWNA specifically denies any alleged infringement.

      28.   Defendants knew, or were willfully blind to, the existence of the
            ‘814 Patent and that the acts they induced constitute infringement
            by manufacturing, importing, offering for sale and/or selling
            vehicles with remote engine start systems that infringe the ‘814
            Patent, including at least BMW X-Series, to customers.

ANSWER: BMWNA denies the allegations in Paragraph 28.

      29.   With knowledge of, or a willful blindness to, the ‘814 Patent,
            Defendants encouraged their customers to infringe the ‘814 Patents
            through use of the remote engine start systems in Defendants’
            vehicles.

ANSWER: BMWNA denies the allegations in Paragraph 29.

      30.   Defendants’ customers directly infringe the ‘814 Patent by using
            the remote engine start systems in Defendants’ vehicles as
            encouraged and instructed by Defendants.

ANSWER: BMWNA denies the allegations in Paragraph 30.

      31.   Plaintiff is entitled to compensatory damages and injunctive relief
            for Defendants’ infringing activities and any ongoing sales
            thereafter.

ANSWER: BMWNA denies the allegations in Paragraph 31.

      32.   Plaintiff has suffered damages as a result of Defendants’ induced
            infringement.

ANSWER: BMWNA denies the allegations in Paragraph 32.

                                   COUNT III


                                        17
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 18 of 46 PageID #: 311




      Action for [Alleged] Contributory Infringement of the ‘814 Patent

      33.   Count III is an action by Omega against Defendants for monetary
            damages and injunctive relief for Defendants’ indirect
            infringement of the ‘814 Patent.

ANSWER: The allegations of Paragraph 33 constitute legal conclusions that

require no response.

      34.   Omega herein restates and reincorporates into this Count the
            allegations of Paragraphs 1 through 19 herein.

ANSWER: BMWNA repeats all responses contained in the preceding and

following Paragraphs as though fully set forth herein.

      35.   Omega put Defendants on notice of their infringement of one or
            more of the claims of the ‘814 Patent at least as early as February
            2020, yet Defendants continue to sell vehicles with remote engine
            start systems, including at least BMW X-Series, to customers.

ANSWER: BMWNA admits that Omega sent a letter to BMWNA dated February

7, 2020. BMWNA denies that the February 7, 2020 letter provided sufficient notice

of any alleged infringement of the ’814 patent. The remaining allegations of

Paragraph 35 constitute legal conclusions that require no response. To the extent a

response is required, BMWNA denies the remaining allegations of Paragraph 35.

BMWNA specifically denies any alleged infringement.

      36.   Defendants knew, or were willfully blind to, the existence of the
            ‘814 Patent and that their provision of a component that is a
            material part of the ‘814 Patent especially made or adapted for use
            in an infringing system constitutes contributory infringement.

 ANSWER: BMWNA denies the allegations in Paragraph 36.



                                        18
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 19 of 46 PageID #: 312




      37.    Defendants are manufacturing, importing, offering for sale and/or
             selling vehicles with remote engine start systems that infringe the
             ‘814 Patent, including at least in at least the BMW X-Series, to
             customers.

ANSWER: BMWNA denies the allegations in Paragraph 37.

      38.    The remote engine start systems in at least the current BMW X-
             Series have no substantial, non-infringing use.

ANSWER: BMWNA denies the allegations in Paragraph 38.

      39.    Defendants’ customers have directly infringed the ‘814 Patent.

ANSWER: BMWNA denies the allegations in Paragraph 39.

      40.    Plaintiff is entitled to compensatory damages and injunctive relief
             for Defendants’ and their customers’ infringing activities and any
             ongoing sales thereafter.

ANSWER: BMWNA denies the allegations in Paragraph 40.

      41.    Plaintiff has suffered damages as a result of Defendants’
             contributory infringement.

ANSWER: BMWNA denies the allegations in Paragraph 41.

                           AFFIRMATIVE DEFENSES

      Without conceding that any of the following must necessarily be plead as an

affirmative defense, or that any of the following is not already at issue by virtue of

the foregoing denials, and without prejudice to BMWNA’s rights to plead additional

defenses as discovery into the facts of the matter warrants, BMWNA asserts the

following affirmative defenses:

                       FIRST AFFIRMATIVE DEFENSE
                              (Noninfringement)


                                         19
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 20 of 46 PageID #: 313




      Omega is not entitled to any relief against BMWNA because BMWNA has

not infringed, is not infringing directly, indirectly, by inducement of infringement or

contributory infringement, or in any way (either literally or under the doctrine of

equivalents), any valid and enforceable claims of the ’814 patents.

                      SECOND AFFIRMATIVE DEFENSE
                               (Invalidity)

      The ’814 patent is invalid for failure to satisfy one or more of the conditions

of patentability set in Title 35 of the United States Code, 35 U.S.C. §§ 100, et seq.,

including, but not limited to, §§ 101, 102, 103, and 112.

                       THIRD AFFIRMATIVE DEFENSE
                           (Failure to Plead Venue)

      Omega failed to adequately plead venue. All Omega’s venue-related

allegations concern independent dealers of BMW vehicles—non-parties who are

separate and distinct entities from BMWNA. This cannot establish venue. BMWNA

offered Omega the opportunity to file an amended complaint to fix this fundamental

deficiency, but Omega refused, forcing BMWNA to file a Motion to Dismiss the

Complaint for Improper Venue (D.I. 43).

       After the Supreme Court’s sea-changing decision regarding patent venue in

TC Heartland LLC v. Kraft Foods Group Brands LLC, 137 S. Ct. 1514 (2017), and

the Federal Circuit’s subsequent interpretations of the patent-venue statute in In re

Cray, 871 F.3d 1355 (Fed. Cir. 2017) and In re ZTE (USA) Inc., 890 F.3d 1008 (Fed.


                                          20
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 21 of 46 PageID #: 314




Cir. 2018), the law is clear it is plaintiff’s burden to establish that venue is

appropriate where a domestic defendant is incorporated or “where the defendant has

committed acts of infringement and has regular and established place of business.”

28 U.S.C. § 1400(b). Since BMWNA is incorporated in Delaware, Omega must

establish that BMWNA has a “regular and established place of business” in this

jurisdiction. It has not.

       The only soil in the Northern District of Georgia that Omega points to as

establishing venue over BMWNA is owned and controlled by non-party dealerships.

The sheer tonnage of caselaw states that such non-parties cannot be the venue-

anchoring places of a defendant. By hinging its venue allegations solely on the places

of non-parties—in other words, places not of BMWNA—Omega failed to meet its

burden of establishing venue. 2

Omega’s Allegations in its Complaint



2
 Post-TC Heartland, this is the at least third time BMWNA has been accused of
patent infringement in a jurisdiction where the venue allegations were based on
dealership locations. The Southern District of California, consistent with every
other court (save one) that has confronted the issue of whether separate corporate
entities can form the basis of venue, found venue inappropriate. West View Res.,
LLC v. BMW of North Am., LLC, Case No. 16-CV-2590-JLS (AGS), 2018 WL
4367378 (S.D. Cal. Feb. 5, 2018). Only one judge from the Eastern District of
Texas (Judge Gilstrap) has found otherwise, but ultimately vacated the decision on
venue as to BMWNA.. Blitzsafe Texas, LLC v. Bayerische Motoren Werke AG,
C.A. No. 2:17-cv-418-JRG, 2018 WL 4849345 (E.D. Tex. Sept. 6, 2018) (finding
dealership-based venue); 2019 WL 3494359 (E.D. Tex. Aug. 1, 2019) (granting
motion to vacate venue decision).

                                         21
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 22 of 46 PageID #: 315




       Omega accuses BMWNA of infringing the ’814 patent by selling certain

vehicles with particular remote engine start systems. See D.I. 1 at ¶¶ 12–41. The

Complaint contains only seven paragraphs with allegations about BMWNA as they

pertain to venue, and none relate to a place of business of BMWNA in the Northern

District of Georgia. See D.I. 1 at ¶¶ 3–8, 11. Thus, none of Omega’s factual

allegations, even if true, can establish venue over BMWNA.

       BMWNA is a Delaware company. It is not incorporated in Georgia, and thus

does not “reside” here for the purposes of patent venue. 3 Omega also correctly states

that certain BMW- and MINI- branded vehicles are distributed through non-parties

(“BMW dealers”)—and not BMWNA. D.I. 1 at ¶ 3. Omega further alleges that

“BMW” (without specifying which BMW-entity) “maintains a Vehicle Distribution

Center in Brunswick, Georgia.” D.I. 1 at ¶ 3. Brunswick, Georgia is in the Southern

District of Georgia, not this district. 4

       In the next paragraph, Omega correctly observes that BMWNA is registered

to “do business” in Georgia, maintains a “Registered Agent for service of process in

the District,” and cites an address for non-party CT Corporation System. D.I. 1 at

¶ 4. Omega admits, however, that BMWNA does not sell any vehicles to customers


3
  TC Heartland, 137 S. Ct. at 1517 (“We therefore hold that a domestic corporation
‘resides’ only in its State of incorporation for purposes of the patent venue
statute.”).
4
  Brunswick, Georgia is in the Southern District of Georgia.
https://www.gasd.uscourts.gov/court-info/court-locations.

                                            22
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 23 of 46 PageID #: 316




in this district; instead, vehicle sales occur “exclusively” through non-parties 5—

BMW dealerships—and lists five of these non-parties: (1) BMW of South Atlanta,

(2) Nalley BMW of Decatur, (3) BMW of Gwinnett Place, (4) Global Imports BMW,

and (5) United BMW. Id. Unable to allege that BMWNA sells vehicles here, Omega

next vaguely claims that “[u]pon information and belief” “BMWNA engages in

marketing activities” that promote BMW sales in Georgia and the Northern District

of Georgia, without specifically claiming where such alleged “marketing activities”

occur. Id. Finally, without evidence, Omega incorrectly speculates that “BMWNA

promotes each of these locations as its place of business in the Northern District of

Georgia on the BMWNA website. Id. BMWNA does not promote dealerships as its

own    places   of    business.   See,   e.g.,   https://www.bmwusa.com/privacy-

policy/index.html (identifying dealers as “non-affiliated companies that market our

products and services such as our authorized BMW dealers who are distinct entities

and have their own privacy policies”).

      In Paragraph 5 of the Complaint, Omega alleges that “one or more

Defendants” (without specifying whether this refers to BMWNA) engage in

“marketing activities that promote the sale of BMW-branded products to customers

and/or potential customers located in Georgia and in the judicial Northern District


5
  Omega also incorrectly alleges that “BMWNA engages in sales of products that
infringe the patent-in-suit . . .” D.I. 1 at ¶ 4. To be clear, BMWNA does not
infringe the patent-in-suit.

                                         23
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 24 of 46 PageID #: 317




of Georgia.” D.I. 1 at ¶ 5. Again, Omega does not specify any physical location in

this district, let alone a physical location of BMWNA, where such activities allegedly

take place. Instead, Omega only alleges that “Defendants” (again without specifying

whether this includes BMWNA) “maintain interactive commercial websites,

accessible to residents of Georgia and the Northern District of Georgia, through

which Defendants promote and offer products for sale[.]” Id. 6. BMWNA does not

sell any products to customers in Georgia on its website, and websites are not

physical places.

      Indeed, in Paragraph 6 of the Complaint, Omega admits that BMWNA’s

website directs customers to non-party locations in the district to buy BMW-branded

vehicles. D.I. 1 at ¶ 6. (“Upon information and belief, these interactive commercial

websites direct customers as to where to buy BMW-branded vehicles with accused

products, including the BMW dealerships within the Northern District of

Georgia.”). Omega further describes certain features allegedly available on

“Defendants’” websites, like viewing inventory and submission of customization

choices to the non-party dealers. Id. Omega generically avers that the websites

provide “service and care information, and materials about Defendants’ products.”

Id. Again, however, Omega admits that “Defendants” market via non-parties “by


6
  Again, Omega incorrectly states that “Defendants promote and offer products for
sale that infringe the patents-in-suit in Georgia.” D.I. 1 at ¶ 5. BMWNA does not
infringe the patent-in-suit.

                                         24
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 25 of 46 PageID #: 318




causing advertisements for their vehicles to appear on the internet, television and

radio programs broadcast into the District and in local newspapers distributed within

the District.” Id. Omega does not allege that any of this marketing activity occurs at

a physical location of BMWNA in this district.

      Paragraph 7 of the Complaint notes that the non-party dealers sign agreements

with BMWNA. D.I. 1 at ¶ 7. Like any arms-length business relationship, the

Complaint alleges that the agreements cover certain obligations. Id. (“Upon

information and belief, these dealer agreements set forth standards and requirements

enumerated by Defendants that dealers are required to comply with for both sales

and service.”). Citing only “information and belief,” Omega incorrectly alleges that

BMWNA “regularly, continuously, and systematically provides support to and

control over the BMW dealerships located in the Northern District of Georgia.” Id.

But even if this were true, Omega does not allege that the independent dealerships

are owned by BMWNA.

      Paragraph 8, the final paragraph purporting to allege facts that support venue

over BMWNA, points again only to the non-party dealerships’ locations in the

District. Specifically, Omega alleges that BMWNA provides a warranty for new cars

and pays for warranty work, provided that the work is performed at non-party

“authorized dealers.” D.I. 1 at ¶ 8. Omega admits that the service technicians that

perform the work are not employees of BMWNA, but rather are “employed at these



                                         25
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 26 of 46 PageID #: 319




dealerships,” and receive certain BMWNA-sponsored training. Id.

      Despite admitting that BMWNA is not incorporated in Georgia, has arms-

length contractual relationships with non-party dealerships in the District who are

separate and distinct corporate entities from BMWNA, vehicle sales occur

“exclusively” at these non-party dealerships, and that the non-party dealerships are

the ones that employ service technicians to perform warranty work, Omega

somehow concludes that venue is appropriate via 28 U.S.C § 1400(b) because

allegedly “Defendants have a regular and established place of business in Georgia

and in this judicial district.” D.I. 1 at ¶ 11. Omega has not sufficiently plead this.

      BMWNA informed counsel for Omega that the Complaint was insufficient as

to venue, and likely reflected a lack of pre-suit investigative diligence. Ex. 1

(correspondence between BMWNA and Omega’s counsel). BMWNA offered to

forgo filing this motion to dismiss if Omega agreed to file an amended complaint

that removed the dealerships as a basis for venue. Id. Omega refused, citing concerns

that an amended complaint would require more work for them to complete service

on German BMWAG (not BMWNA) via the Hague. Specifically, Omega was

concerned that an “amendment would likely require Omega to translate the amended

complaint and restart the service process,” a problem that was caused by Omega’s

own failure to adequately plead venue in the first instance. Accordingly, BMWNA

seeks dismissal of the Complaint, and seeks its costs and fees for briefing this



                                           26
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 27 of 46 PageID #: 320




motion.

Patent Venue Is Specific and Is Omega’s Burden to Show

      “[T]he Supreme Court has cautioned against a broad reading of the venue

statute.” In re Google LLC, 949 F.3d 1338, 1346–47 (Fed. Cir. 2020) (citing In re

Cray, 871 F.3d at 1361; Stonite Prods. Co. v. Melvin Lloyd Co., 315 U.S. 561, 566

(1942)). “The requirement of venue is specific and unambiguous; it is not one of

those vague principles which, in the interest of some overriding policy, is to be given

a ‘liberal’ construction.” Schnell v. Peter Eckrich & Sons, Inc., 365 U.S. 260, 264

(1961) (citation omitted). The patent venue statute provides that venue is appropriate

either (1) “where defendant resides” or (2) “where the defendant has committed acts

of infringement and has a regular and established place of business.” § 1400(b). It is

plaintiff’s burden to show that venue is appropriate. In re ZTE (USA) Inc., 890 F.3d

1008 (Fed. Cir. 2018).

      Omega’s Complaint is factually devoid of allegations that could make out a

case as to venue for BMWNA. See In re Cray, 871 F.3d 1355, 1367 (Fed. Cir. 2017)

(directing district court to grant motion to dismiss under 12(b)(3) due to lack of

venue). Further, venue and jurisdiction must be appropriate as to each defendant.

AGIS Software Dev., LLC v. ZTE Corp., Case No. 2:17-cv-517-JRG, 2018 WL

4854023, at *4 (E.D. Tex. Sept. 25, 2018) (citing Magnacoustics, Inc. v. Resonance

Tech. Co., 132 F.3d 49 (Fed. Cir. 1997)).



                                          27
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 28 of 46 PageID #: 321




First Prong of the Venue Statute - BMWNA Does Not “Reside” in Georgia

      Under the first prong of § 1400(b), a domestic corporate defendant “resides”

only where it is incorporated. TC Heartland, 137 S. Ct. at 1517 (“We therefore hold

that a domestic corporation ‘resides’ only in its State of incorporation for purposes

of the patent venue statute.”). BMWNA is incorporated in Delaware, thus does not

reside in Georgia, and accordingly, there is no dispute that Omega cannot establish

venue under this prong.

Second Prong of the Venue Statute - Omega Failed to Show BMWNA Has a
“Regular and Established Place of Business” in the Northern District of Georgia

      Under the second prong of § 1400(b), Omega must plead facts sufficient to

show that venue is appropriate where “the defendant has committed acts of

infringement and has a regular and established place of business.” § 1400(b). 7 Not

any place in the district can qualify, rather, there are three requirements relevant to

the inquiry: “(1) there must a physical place in the district; (2) it must be a regular

and established place of business; (3) it must be the place of the defendant. If any

statutory requirement is not satisfied, venue is improper under § 1400(b).” In re

Cray, 871 F.3d 1355, 1360 (Fed. Cir. 2017).


7
 While Omega’s Complaint accuses BMWNA of infringement of the ’814 patent,
see D.I. 1 at ¶¶ 12–41, BMWNA expressly denies that it infringes the ’814 patent,
which is yet another reason why venue is improper. See Southern Visions, LLP v.
Red Diamond, Inc., Case No. 1:18-cv-4566-ELR, 2018 WL 8221528, at *4 (N.D.
Ga. Dec. 10, 2018) (finding venue inappropriate because plaintiff could not
establish infringing product was ever located in the district).

                                          28
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 29 of 46 PageID #: 322




The only physical places Omega points to in the Complaint are of non-parties.

      As to the first two requirements that (1) there is a physical place in the district

and (2) it must be a regular and established place of business, Omega points only to

non-parties: the office of BMWNA’s registered agent CT Corporation and the

dealerships in this district. 8 D.I. 1 at ¶ 3–8. Thus, the only question remaining is

whether these non-parties are “place[s] of” BMWNA. They are not.

Every Court has held that absent collapsing the corporate form, non-party locations

do not qualify as venue-establishing places of business of a defendant.

      The only physical places Omega points to in the Complaint are a non-party

registered agent and the non-party dealerships. Neither are “place[s] of” BMWNA.

Registered agents do not create venue.

      The address of BMWNA’s registered agent, CT Corporation, cannot establish

venue. D.I. 1 at ¶ 4. Courts have already determined that the location of a registered

agent is irrelevant to determine venue under § 1400(b), and that “[c]onsideration of

the appointed agent is especially inappropriate because the patent venue statute was


8
  To the extent Omega attempts to rely on the Vehicle Distribution Center, in
Brunswick, Georgia, that location is not “in the district” and therefore does not
qualify as establishing venue in the Northern District of Georgia. Cf. In re
BigCommerce, Inc., 890 F.3d 978, 986 (Fed. Cir. 2018) (holding for the purposes of
§ 1400(b), in a state having multiple judicial districts, a corporate defendant resides
only in the single judicial district where it maintains a principal place of business,
or, failing that, the judicial district in which its registered office is located).



                                          29
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 30 of 46 PageID #: 323




intended to eliminate the abuses engendered by subjecting defendants to suit

wherever they could be served.” See, e.g., Symbology Innovations, LLC v. Lego Sys.,

Inc., 282 F. Supp. 3d 916, 931 (E.D. Va. 2017) (“Symbology also observes that Lego

Systems is registered as a foreign corporation with the Commonwealth of Virginia,

and has appointed a registered agent to accept service of process in Virginia. These

facts fail to support a finding that venue is proper under § 1400(b). Neither fact has

any bearing on whether Lego Systems maintains a physical place within the

District.”) (citations omitted); NetSoc, LLC v. Chegg Inc., Case No. No. 18-CV-

10262 (RA), 2019 WL 4857340, at *3 (S.D.N.Y. Oct. 2, 2019) (“Similarly, the fact

that Quora has a registered agent for service of process located in New York has no

bearing on whether Quora maintains a physical place in the district upon which

venue could be predicated.”) (citing In re Cray, 871 F.3d at 1362–63).

Non-party dealerships do not create venue.

      Courts (including the Federal Circuit) have, over and over again, confronted

the question of whether the physical presence of corporate entities independent and

distinct from the defendant, such as distributors, dealers, sellers, service providers,

and the like, meet the statutory requirements for venue. Omega does not allege that

the corporate separateness between BMWNA and the independent dealerships is a

sham that would justify collapsing the corporate forms. And, consistently, courts do

not impute the location of one corporate entity to another for venue purposes, if the



                                          30
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 31 of 46 PageID #: 324




entities maintain formal separateness as BMWNA and the dealerships do here. For

the purposes of venue, the law is definite that,“[s]o long as a formal separation of

[closely related] entities is preserved, the courts ordinarily will not treat the place of

business of one corporation as the place of business of the other.” EMED Techs.

Corp. v. Repro-med Sys., Inc., C.A. No. 2:17-cv-728-WCB-RSP, 2018 WL

2544564, at *2 (E.D. Tex. June 4, 2018) (citing Wright & Miller, Fed. Prac. & Proc.

Juris. § 3823 (4th ed.)) (Bryson, J., sitting by designation from the Federal Circuit);

see also National Steel Car Ltd. v. Greenbrier Co., Inc., Civil Action No. 6:19-cv-

00721-ADA (W.D. Tex. July 27, 2020) (finding subsidiary’s place of business did

not establish venue, holding that in “order to not dismiss this case, the Court must

find the line between [defendant] and its subsidiaries have so blurred that the two

become one” and the presumption of institutional independence of related corporate

entities may be rebutted only by “clear evidence”). And there is abundant case law

from courts holding that a distributor’s place of business cannot establish venue for

its supplier. EMED Techs 2018 WL 2544564, at *2 (listing more than a dozen cases

from various districts reaching the same conclusion, including E-System Design, Inc.

v. Mentor Graphics Corp., Case No. 1:17-cv-1127-TCB, 2017 WL 8288122, at *

(N.D. Ga. Nov. 13, 2017), which noted it was incorrect, post-Cray, to argue that

different business divisions can suffice as a “regular and established place of

business” for each other.



                                           31
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 32 of 46 PageID #: 325




      Even specifically as to BMWNA, another court has already thoroughly

examined, and rejected, a theory of venue based on in-district dealerships. In West-

View Research, the court rejected the theory that dealerships created venue, because

that argument “ignore[d] the difference between separate and distinct corporate

entities.” 2018 WL 4367378 at *7. That court expressly held that there was no basis

to pierce the corporate veil separating BMWNA and the dealerships, which would

be the only basis to find venue. Id. at *8 (“Plaintiff’s theory is predicated on the

Defendants’ operating agreement with the BMW and MINI dealerships exerting

such control that the dealerships are essentially the same entity. This theory ignores

the separate corporate forms of Defendants and the dealerships. The Court finds no

facts to support collapsing the corporate forms; the dealerships’ physical locations

are not places of Defendants.”). Thus, despite the fact that BMWNA and the

dealerships have arms-length contractual agreements, without a finding supporting

collapsing the corporate form, venue cannot attach based on the dealerships. And

even in Blitzsafe, where the now-vacated Eastern District of Texas decision initially

found venue based on dealerships, the court agreed that “there is not sufficient

rationale to collapse the corporate forms of BMWNA and the dealerships.” Blitzsafe,

2018 WL 4849345 at *12 n.15, vacated by 2019 WL 3494359. 9 And to reiterate,


9
 Judge Gilstrap in the Eastern District of Texas recently found venue was
appropriate over Google LLC based on a third-party location, but the facts are


                                         32
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 33 of 46 PageID #: 326




Omega has not alleged any facts to support piercing the corporate veil, let alone

“clear evidence” to upend the “heavy presumption” that corporate entities are

separate. National Steel Car Ltd. v. Greenbrier Co., Inc., Civil Action No. 6:19-cv-

00721-ADA, Slip op. at 5 (W.D. Tex. July 27, 2020).

      The decision in Board of Regents v. Medtronic PLC is further instructive on

this issue (that is, the imputation of the location of one corporate entity to another

for venue purposes). Case No. A-17-CV-0942-LY, 2018 WL 4179080, at *2 (W.D.

Tex. July 19, 2018) (Yeakel, J.). Initially, the court there found that defendant

Medtronic had “ratified” in-district locations of another corporate entity (a

subsidiary of Medtronic) by listing the subsidiary’s place of business on Medtronic’s

website, and in telephone and web-based directories, and placing a Medtronic sign

on the exterior of the building. Id. at *2. On motion for reconsideration, the court

found that Medtronic in fact had not ratified any of the in-district locations, because

Medtronic and its subsidiary maintained corporate formalities:

      Except where corporate formalities are ignored and alter ego
      relationship exists, the presence of a corporate relative in the district
      does not establish venue over another separate and distinct corporate

distinguishable. There, Google required the third party to dedicate a “Google
Secured Area” and publicly held out the location to be its own by telling customers
to send devices to “us” (i.e., Google) by sending them to the third-party location.
Personalized Media Communications, LLC v. Google LLC, Civil Action No. 2:19-
CV-00090-JRG, (E.D. Tex. July 30, 2020). In contrast, BMWNA does not own or
operate any part of the independent dealerships, and BMWNA expressly states on
its public website that the dealerships are “non-affiliated companies” and “distinct
entities.” See https://www.bmwusa.com/privacy-policy/index.html.

                                          33
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 34 of 46 PageID #: 327




      relative. See, e.g., Post Consumer Brands, LLC v. General Mills, Inc.,
      No. 4:17-CV-2471-SNLJ, 2017 WL 4865936, at *2 (E.D. Mo. Oct. 27,
      2017). The court finds nothing in the case file that reflects anything
      other than that these three companies—Medtronic, Inc., Medtronic
      MiniMed, Inc., and its subsidiary MiniMed Distribution Corp.—are
      anything other than three separate corporate entities that maintain their
      corporate separateness. Further, nothing before the court reflects that
      Medtronic, Inc. has in any manner ratified the San Antonio building as
      a regular and established place for its business in this district. The court
      finds that the use of the common or generic name Medtronic on the
      exterior of the building, as well as the press releases announcing the
      business to be conducted in the district by Medtronic MiniMed, Inc.,
      and its subsidiary MiniMed Distribution Corp., which are separate and
      distinct corporate entities, are insufficient to establish that venue in this
      district is proper for the Board’s claims alleged against Medtronic, Inc.
      in this action.

Id. Despite Omega’s similar allegations that Defendants advertise in the district and

have a website that connects potential buyers to in-district dealerships, see D.I. 1 at

¶ 5–6, BMWNA’s connection to the in-district dealerships is even more attenuated

than Medtronic’s was to its subsidiary. There, the companies were in the same

corporate family—here, in contrast, the dealerships are true third parties and

completely separate entities from BMWNA. The Medtronic court concluded that, as

long as corporate separateness is maintained, venue cannot be established by

imputing a place of business of one corporation to another. Therefore, if the

Medtronic court was correct on the venue reconsideration as to the connection

between Medtronic and a related subsidiary, given the corporate distinctiveness and

separateness within the corporate Medtronic family, then it should be beyond cavil

and dispute that wholly independent dealerships in the Northern District of Georgia

                                           34
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 35 of 46 PageID #: 328




cannot impute venue to separate-company BMWNA.

      All this law is why the Federal Circuit has made clear that a venue theory

similar to the one Omega asserts is “frivolous.” For example, in Westech Aerosol

Corp. v. 3M Co., 927 F.3d 1378 (Fed. Cir. 2019), the Federal Circuit held it was

“frivolous” to argue that contractual relationships, like those between BMWNA and

its dealerships, can establish venue, as Omega now does. D.I. 1 at ¶ 7. Indeed,

Westech averred facts almost identical to Omega, specifically that the defendant

maintained contracts with in-district distributors and even represented that they sold

products in-district. 927 F.3d at 1381 (finding the appeal was frivolous as argued

where plaintiff alleged that “Defendants maintain[ed] contractual relationships with

distributors of the infringing products who [were] located in [the] judicial district,

Defendants [had] sales representatives located in [the] judicial district, Defendants

represent[ed] that they [sold] products in [the] judicial district, and Defendants

earn[ed] substantial sales revenue from sales of the infringing products in [the]

judicial district”). The Federal Circuit found Westech’s argument “frivolous,” and

Omega’s Complaint cannot sufficiently plead venue by echoing the same argument.

Providing a warranty does not create venue.

      Omega alleges that BMWNA provides new car warranties but admits that

warranty service is performed at the independent dealerships by technicians

employed—not by BMWNA—but the independent dealerships. D.I. 1 at ¶ 8.



                                         35
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 36 of 46 PageID #: 329




Offering a warranty for a product that is honored by a dealership does not convert a

dealership into an established place of business of BMWNA. Knapp-Monarch Co.

v. Casco Prod. Corp., 342 F.2d 622, 625 (7th Cir. 1965) (“Similarly, the fact that

Casco’s warranties against defective products were honored by its dealers and its

authorized repair station does not mean that the company had a regular and

established place of business in Chicago. This activity, although concerned with

Casco’s products, was conducted at places of business which were independently

operated.”).

      BMWNA does no more than any other national distributor in a dealership

relationship. Many national entities provide warranties that are serviced through

local entities and provide interactive websites that direct customers to local dealers.

Indeed, courts have found venue improper over defendants that also do this. See

Soverain IP, LLC v. AT&T, Inc., No. 2:17-cv-293-RWS-RSP, 2017 WL 5126158

(E.D. Tex. Oct. 31, 2017); Agis Software Dev., LLC, v. ZTE Corp., No. 2:17-CV-

00517-JRG, 2018 WL 4854023 (E.D. Tex. Sept. 28, 2018). 10 To the extent that

Omega may argue that BMWNA pays for and supervises warranties (D.I. 1 at ¶ 8)


10
  Defendant AT&T in Sovereign has a website directing customers to dealers in
this District and offers warranty service through local entities. D.I. 43-4 (Ex. 2).
Likewise, plaintiff in Agis explicitly alleged that defendant ZTE USA had a
“customer facing website” and provided “warranty service” through a third-party.
D.I. 43-5 at 7, 16 (Ex. 3). Another plaintiff alleged that ZTE USA’s website
identified local dealers, D.I. 43-6 at 4 (Ex. 4), and submitted a screenshot of the
same. D.I. 43-7 (Ex. 5).

                                          36
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 37 of 46 PageID #: 330




and this somehow elevates the dealerships into venue-anchoring places of business,

Omega would be incorrect. Paying for repairs is precisely the point of a product

warranty, 11 and as Omega admits, the technicians are all employed by (and are thus

supervised and controlled by) the independent dealerships. D.I. 1 at ¶ 8. At any rate,

consistently, the “abundant case law” says a dealership is not the place of business

of the defendant. EMED Techs., 2018 WL 2544564, at *2; n.8, supra. Accordingly,

Omega cannot establish venue based on BMWNA providing a warranty for its

products.

The non-party dealerships are not agents of BMWNA and their places of business
cannot be imputed to BMWNA under an agency theory.

      To the extent that Omega attempts to argue that the dealerships are “agents”

of BMWNA and thus venue should somehow attach, Omega would be incorrect.

While the Federal Circuit has held that a “regular and established place of business”

requires the “regular, physical presence of an employee or other agent of the

defendant conducing the defendant’s business at the alleged ‘place of business,’” no

standing court decisions have found that a dealership meets this limitation. In re

Google, 949 F.3d 1338, 1345 (Fed. Cir. 2020) (finding that Google’s contracts with

in-district hosts for its servers did not establish an agency relationship for venue


11
  The relevant definition of a warranty is “a usually written guarantee of the
integrity of a product and of the maker’s responsibility for the repair or
replacement of defective parts.” See
https://www.merriamwebster.com/dictionary/warranty.

                                         37
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 38 of 46 PageID #: 331




purposes). 12

      An agency relationship is a fiduciary relationship that arises when one person

(a principal) manifests assent to another person (an agent) that the agent shall act on

the principal’s behalf and subject to the principal’s control, and the agent manifests

assent or otherwise consents to act. In re Google, 949 F.3d at 1345 (citing

Restatement (Third) of Agency § 1.01). The essential elements of agency are (1) the

principal’s right to direct or control the agent’s actions, (2) the manifestation of

consent by the principal to the agent that the agent shall act on his behalf, and (3) the

consent by the agent to act. Id. (citing Meyer v. Holley, 537 U.S. 280, 286 (2003)).

      First, BMWNA does not direct or control the dealerships’ actions. As noted,

BMWNA and the dealerships conduct business via arms-length contractual

agreements. D.I. 1 at ¶ 7. Further, state law expressly prohibits BMWNA from

directing or controlling the actions of dealerships, except in very limited

circumstances that do not apply. See Ga. Code Ann., § 10-1-664.1 (“Restrictions on

ownership, operation, or control of dealerships by manufacturers and franchisors”

stating it “shall be unlawful for any manufacturer or franchisor or any parent,



12
  See Blitzsafe Texas, LLC v. Bayerische Motoren Werke AG, C.A. No. 2:17-cv-
418-JRG, 2018 WL 4849345 (E.D. Tex. Sept. 6, 2018) (finding dealership-based
venue); 2019 WL 3494359 (E.D. Tex. Aug. 1, 2019) (granting motion to vacate
venue decision); Board of Regents v. Medtronic PLC, Case No. A-17-CV-0942-
LY, 2018 WL 4179080, at *2 (W.D. Tex. July 19, 2018) (Yeakel, J.) (granting
motion for reconsideration to ultimately find no venue).

                                           38
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 39 of 46 PageID #: 332




affiliate, wholly or partially owned subsidiary, officer, or representative of a

manufacturer or franchisor to own, operate, or control or to participate in the

ownership, operation, or control of any new motor vehicle dealer in this state within

a 15 mile radius of an existing dealer . . .”). 13

       Second, BMWNA does not manifest consent that the dealerships should act

on its behalf. Quite to the contrary, BMWNA expressly states on its public website

that the dealerships are “non-affiliated companies” and “distinct entities.” 14

       Third, the dealerships do not consent to act on BMWNA’s behalf. The

dealerships are distinct corporate entities, acting on their own behalf. Consistent with

the Georgia state laws prohibiting BMWNA’s control, the dealerships retain

separate corporate ownership. This is manifested at least by their maintaining their

own individual websites that highlight their own unique stories of their businesses:

       BMW of South Atlanta (https://www.bmwofsouthatlanta.com/about-us/)


13
   Cf. Ford Motor Co. v. Miles, 967 S.W.2d 377, 380–82 (Tex. 1998) (recounting
well-established Texas case law to support a finding that that local Ford dealers—
even those performing warranty work—are not controlled the national distributor
for the purposes of a state law venue statute more broadly worded than § 1400(b),
which allowed venue wherever and out-of-state corporation had “an agency or
representative”); General Motors Corp. v. Washington, 559 S.W.2d 425, 428 (Tex.
Civ. App. 1977) (finding that warranty service performed by GM dealers did not
establish that national distributor had local agent or representative needed to
establish venue under state law).
14
   https://www.bmwusa.com/privacy-policy/index.html (identifying dealers as
“non-affiliated companies that market our products and services such as our
authorized BMW dealers who are distinct entities and have their own privacy
policies”).

                                             39
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 40 of 46 PageID #: 333




            “Clay, Slater, and Street Nalley’s roots run deep. Since 1918, the
     Nalleys have thrived in the auto sales and service industry. Like their father,
     grandfather, and great grandfather, the sons have been paving their way in the
     auto retail world.”

     Nalley BMW of Decatur(https://www.nalleybmw.com/dealership/about.htm)

            “At Nalley BMW of Decatur, it’s not just about buying a car. It’s about
     finding the perfect car for YOU. That means we take the time to get to know
     you - your aesthetic preferences, your hobbies, and your driving habits. We
     take all these items into consideration when assisting you in finding the car of
     your dreams.”

     BMW of Gwinnett Place (https://www.bmwofgwinnettplace.com/about-us/)

            “BMW of Gwinnett Place is conveniently located at 3264 Commerce
     Avenue, Duluth, Georgia, 30096, and sells to customers in Atlanta, Duluth,
     Lawrenceville, Marietta, Roswell, Buford, Snellville, Conyers, Suwanee, East
     Point, Forest Park, Dunwoody, Sandy Springs, Mableton, Smyrna, Kennesaw,
     Alpharetta, Tucker, Redan and all other parts of Georgia and the entire
     Southeast.”

     Global Imports BMW (https://www.atlantabmw.com/staff/meet-our-
     team.htm)

             “Global Imports BMW is Atlanta’s Premier BMW dealership. Our
     facility includes an on-site cafe with complimentary Wi-Fi, a great selection
     of both new and Pre-Owned vehicles, one of the largest Parts departments in
     the city, BMW factory trained and Certified technicians to complement our
     expanding service department. Last but not least our professional and friendly
     staff that is ready to handle your needs down to the last detail.”

     United BMW (https://www.unitedbmw.com/about-us/)

            “United BMW has two convenient locations to serve your needs. Visit
     us at 11458 Alpharetta Hwy in Roswell, Georgia, for all your Used, CPO,
     Service and Parts needs. Or stop by our new location at 1501 Alpharetta
     Highway, Alpharetta, Georgia to view all of our New Car inventory. United
     BMW serves customers throughout the south and across the entire United
     States.”

     The dealerships are thus not BMWNA’s agents, are separate corporate

                                        40
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 41 of 46 PageID #: 334




entities, and cannot establish venue in the Northern District of Georgia. Accordingly,

Omega cannot establish venue under an agency theory.

The Court Should Award BMWNA Costs and Fees

      The Court has inherent authority to manage its own affairs so as to achieve

the orderly and expeditious disposition of cases. Costa & Grisson Machinery Co.,

Inc. v. Qingdao Giantway Machinery Co., Ltd., Civil Action No. 1:08-CV-2948-

CAP, 2009 WL 10664780, at *14 (N.D. Ga. Dec. 2, 2009) (citing Chambers v.

NASCO, Inc., 501 U.S. 32, 43 (1991)). A court may assess attorney’s fees when a

party has acted in bad faith, vexatiously, wantonly, or for oppressive reasons. Id.

Though these powers must be exercised with restraint and discretion, assessing

attorneys’ fees is a “less drastic” sanction than, for example, dismissing a complaint

with prejudice. Id. Costs and fees are justified to “confirm [a] court’s obvious lack

of jurisdiction” especially where an argument is “frivolous.”     Buckley v. Airshield

Corp. 86 F.3d 1175 n.3 (Fed. Cir. 1996) (citing Sun-Tek Industries, Inc. v. Kennedy

Sky-Lites, Inc., 856 F.2d 173, 177 (Fed. Cir. 1988); In re Oximetrix, Inc., 748 F.2d

637, 644 (Fed. Cir. 1984); Collins v. Amoco Prod. Co., 706 F.2d 1117, 1115 (11th

Cir. 1983)). Finally, a party is to be “commended” for a course of conduct that

involves contacting the opposing side explaining clear precedent on an issue,

allowing the opposing party a chance to cure, and filing a motion only as a last resort

when that party refuses. Id. at n.3.



                                          41
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 42 of 46 PageID #: 335




      BMWNA alerted Omega to the deficiency in its venue pleading well in

advance of filing this motion. Ex. 1. BMWNA offered to forgo filing this motion if

Omega amended the Complaint to remove the dealerships as a basis for venue, but

Omega refused, citing concerns about extra work to serve BMWAG. Id. BMWNA

thus offered Omega a chance to cure its facially deficient complaint, but Omega

refused, instead opting to press this frivolous argument. Westech, 927 F.3d at 1381.

Thus, BMWNA requests its costs and fees in bringing this motion.

      It was Omega’s burden to establish that venue was appropriate. Omega

instead pointed to non-parties’ locations in the District, hoping that would be

sufficient for venue. It is not. BMWNA offered Omega the opportunity to cure its

defective complaint, but Omega refused. Thus, BMWNA respectfully requests the

Court dismiss Omega’s complaint and grant its costs and fees for having to brief this

motion.

                     FOURTH AFFIRMATIVE DEFENSE
                         (No Willful Infringement)

      Omega is not entitled to a determination that BMWNA willfully infringed

any asserted patent at least because BMWNA has not infringed, is not infringing

directly, indirectly, by inducement of infringement or contributory infringement, or

in any way (either literally or under the doctrine of equivalents), any valid and

enforceable claims of the ’814 patent.

                       FIFTH AFFIRMATIVE DEFENSE

                                         42
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 43 of 46 PageID #: 336




   (Laches, Waiver, Acquiescence, Estoppel, and/or Statute of Limitations)

      Remedies requested by Omega under the asserted patents are barred by

laches, including patent prosecution laches, waiver, acquiescence, estoppels, and/or

35 U.S.C. § 286.

    DEFENDANTS’ RESPONSE TO OMEGA’S PRAYER FOR RELIEF

      BMWNA denies any infringement of the ’814 patent. BMWNA specifically

denies the allegations by Omega of direct or indirect infringement of one or more

claims of the ’814 patent, either literally or under the doctrine of equivalents.

BMWNA denies that Omega is entitled to any form of relief at all and denies that

Omega is entitled to the relief sought in the prayer for relief. Accordingly, the prayer

by Omega should be denied in its entirety with prejudice, and Omega should take

nothing.

                           DEMAND FOR JURY TRIAL

      BMWNA, under Rule 38 of the Federal Rules of Civil Procedure, requests a

trial by jury of any issues so triable by right.

                               PRAYER FOR RELIEF

      WHEREFORE, BMWNA, having completely and fully provided its Answer

to the Complaint, prays for a final judgment against Omega, respectfully requesting

the following relief:

      A.     A judgment that the Complaint be dismissed with prejudice;

      B.     A judgment that BMWNA does not and has not infringed, either

                                           43
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 44 of 46 PageID #: 337




literally or under the doctrine of equivalents, the claims of the asserted patent;

      C.      A judgment that the claims of the asserted patent are invalid;

      D.      A judgment under 35 U.S.C. § 285 awarding BMWNA its costs and

reasonable attorney’s fees expended in defending and maintaining this action;

      E.      A judgment awarding BMWNA its costs and reasonable attorney’s fees

expended in filing its Motion to Dismiss the Complaint for Improper Venue; and

      F.      A judgment awarding BMWNA such other and further relief as the

Court may deem just and proper.



Dated: August 3, 2020
                                        Respectfully submitted,

                                        /s/ Samhitha Medatia
                                        Kara A. Specht (Ga. Bar No. 881687)
                                        Samhitha Medatia (Ga. Bar No. 432323)
                                        FINNEGAN, HENDERSON,
                                        FARABOW,
                                          GARRETT & DUNNER, LLP
                                        271 17th Street, NW
                                        Suite 1400
                                        Atlanta, GA 30363-6209
                                        (404) 653-6400

                                        Attorneys for Defendant BMW of North
                                        America, LLC

Of Counsel:

Lionel M. Lavenue (pro hac vice)
FINNEGAN, HENDERSON, FARABOW,
 GARRETT & DUNNER, LLP

                                          44
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 45 of 46 PageID #: 338




11955 Freedom Drive, Suite 800
Reston, VA 20190
(571) 203-2700
lionel.lavenue@finnegan.com

R. Benjamin Cassady (pro hac vice)
Kai Rajan (pro hac vice)
Kevin J. Spinella (pro hac vice)
Courtney Kasuboski (pro hac vice)
FINNEGAN, HENDERSON, FARABOW,
 GARRETT & DUNNER, LLP
901 New York Avenue, NW
Washington, DC 20001-4413
(202) 408-4000

Attorneys for Defendant BMW of North
America, LLC




                                       45
Case 1:21-cv-00030-CFC Document 44 Filed 08/03/20 Page 46 of 46 PageID #: 339




                          CERTIFICATE OF SERVICE

      Counsel for Defendant BMW of North America, LLC hereby certifies that

on August 3, 2020, the foregoing DEFENDANT’S ANSWER TO OMEGA

PATENTS, LLC’S COMPLAINT was filed electronically with the Clerk of the

Court using the CM/ECF system, which will automatically send notification of

such filing to all attorneys of record.

                                          /s/ Samhitha Medatia
                                          Samhitha Medatia (Ga. Bar No. 432323)




                                          46
